FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         April 1, 2015

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
LORETTA L. COOKSEY,

             Plaintiff - Appellant,

v.                                                        No. 14-6143
                                                   (D.C. No. 5:13-CV-00176-C)
CAROLYN W. COLVIN, Acting                                 (W.D. Okla.)
Commissioner of Social Security
Administration,

             Defendant - Appellee.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, LUCERO and MATHESON, Circuit Judges.


      Loretta L. Cooksey seeks reversal of the district court’s judgment upholding

the decision of an administrative law judge (ALJ) to deny her application for social

security disability benefits. We have jurisdiction under 28 U.S.C. § 1291 and

42 U.S.C. § 405(g). We affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                I.   BACKGROUND

      Ms. Cooksey alleged her disability began on January 1, 2007. At her

administrative hearing on August 17, 2011, Ms. Cooksey, represented by counsel,

and a vocational expert (VE) testified. In his September 23, 2011 decision, the ALJ

found Ms. Cooksey suffered from the severe impairments of degenerative disc

disease and osteoarthritis. The ALJ also found these impairments did not meet or

equal the listings for presumptive disability. The ALJ then concluded Ms. Cooksey

could not perform her past work as a nurse’s aide or laundry worker but she had the

residual functional capacity (RFC) to perform a limited range of light work. The VE

identified jobs a person with Ms. Cooksey’s RFC could do that existed in significant

numbers in the national economy. Consequently, the ALJ determined at step five of

the controlling five-step sequential evaluation process, see Wall v. Astrue, 561 F.3d
1048, 1052 (10th Cir. 2009) (explaining the five-step framework for determining

disability), that Ms. Cooksey was not disabled under the Social Security Act. The

Appeals Council denied review. Ms. Cooksey appealed to the district court, which

affirmed the agency’s denial of benefits.

                             II. LEGAL STANDARDS

      “We review the district court’s decision de novo and independently determine

whether the ALJ’s decision is free from legal error and supported by substantial

evidence.” Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005).

“Substantial evidence is more than a mere scintilla and is such relevant evidence as a


                                            -2-
reasonable mind might accept as adequate to support a conclusion.” Flaherty v.

Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007) (internal quotation marks omitted). We

examine the record as a whole, but we do not reweigh the evidence. Id. We also do

not “substitute our judgment for that of the agency.” Bowman v. Astrue, 511 F.3d
1270, 1272 (10th Cir. 2008) (internal quotation marks omitted). In this context,

“disability” requires both an “inability to engage in any substantial gainful activity”

and a “physical or mental impairment, which provides reason for the inability.”

Barnhart v. Walton, 535 U.S. 212, 217 (2002) (internal quotation marks omitted).

                                   III. DISCUSSION

         On appeal, Ms. Cooksey advances three challenges to the ALJ’s finding that

she is not disabled. First, she claims the ALJ did not properly evaluate and weigh the

medical evidence. Second, she asserts error in the ALJ’s determinations at steps two,

three, four, and five. Finally, she contends the ALJ’s credibility finding was flawed.

We consider the first issue together with the remaining two because any alleged

errors in evaluating the medical evidence must be tied to dispositive findings.

                          A. Alleged Errors at Steps 2, 3, 4, and 5

Step 2

         Ms. Cooksey asserts the ALJ erred in not finding at step two that she had a

severe impairment caused by a closed head injury. This claim stems from

Ms. Cooksey’s attempt on March 22, 2009, to lift a barbeque grill, which fell and hit

her on the head. She suffered a “tiny abrasion.” Aplt. App. Vol. 2 at 215. She was


                                           -3-
treated with an ice pack and sent home. She points to no medical evidence after

March 22, 2009, to suggest she suffered from any further adverse effects from the

accident. Moreover, any step-two error would be harmless because “the ALJ reached

the proper conclusion that [Ms. Cooksey] could not be denied benefits conclusively

at step two and proceeded to the next step.” Carpenter v. Astrue, 537 F.3d 1264,

1266 (10th Cir. 2008).

Step 3

         For her claimed step-three error, Ms. Cooksey argues the ALJ should have

evaluated whether her diabetes met Listing 9.00 for endocrine disorders. See

20 C.F.R. Pt. 404, Subpt. P. App. 1, § 9.00. “At step three, the ALJ determines

whether the claimant’s impairment is equivalent to one of a number of listed

impairments that the [Commissioner] acknowledges as so severe as to preclude

substantial gainful activity.” Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996)

(internal quotation marks omitted). Listing 9.00 provides that the disabling effects of

diabetes are evaluated by the effect of the condition on other body systems.

See § 9.00(B)(5)(a)(i), (C). Nothing in the record suggests that Ms. Cooksey can

satisfy the basic requirements of listing 9.00. Thus, the ALJ did not err in failing to

consider the applicability of listing 9.00. See Wall, 561 F.3d at 1062 (noting record

did not support applicability of a listing).

         To the extent Ms. Cooksey claims her mental impairments met an unidentified

listing, as discussed below in the step-four context, the psychological evidence was


                                           -4-
inadequate to alert the ALJ to consider any mental listings. Consequently, Ms.

Cooksey failed to meet “her step three burden to present evidence establishing her

impairments meet or equal listed impairments,” Fischer-Ross, 431 F.3d at 733.

Step 4

         Ms. Cooksey next asserts step-four errors in the ALJ’s RFC assessment that

she could perform light work. RFC represents “the most [the claimant] can still do

despite [her] limitations,” 20 C.F.R. § 404.1545(a)(1), and must include “all of [the

claimant’s] medically determinable impairments,” id. § 404.1545(a)(2).

Ms. Cooksey asserts the RFC assessment was contrary to the medical evidence, the

ALJ did not properly consider her pain, and the hypothetical questions posed to the

VE did not include all of her impairments.

         Ms. Cooksey argues that the RFC is flawed because the ALJ failed to properly

weigh and evaluate the medical evidence. “It is the ALJ’s duty to give consideration

to all the medical opinions in the record. He must also discuss the weight he assigns

to such opinions, including the opinions of state agency medical consultants.”

Mays v. Colvin, 739 F.3d 569, 578 (10th Cir. 2014) (citation and internal quotation

marks omitted).

         Ms. Cooksey alleges the ALJ failed to discuss the findings of Drs. Williams

and Buffington concerning her physical limitations, which she contends preclude her

from doing light work. The ALJ noted that Dr. Williams’s examination revealed no

sensory loss, and Dr. Buffington observed no neurologic deficit but found that


                                          -5-
Ms. Cooksey had limited range of motion of the spine. The ALJ stated that neither

physician placed any functional restrictions on Ms. Cooksey’s activities that would

preclude light work.

      Although Ms. Cooksey argues on appeal that the findings of both Dr. Williams

and Dr. Buffington indicate that she is not able to meet the sitting or

standing/walking requirements for light work, she has merely recited those

physicians’ findings and provided her own lay conclusion that they preclude light

work. Neither Dr. Williams nor Dr. Buffington opined on Ms. Cooksey’s abilities to

sit or stand/walk. But other physicians did: the ALJ gave great weight to the

opinions of Drs. Mungul and Neely, both of whom stated that Ms. Cooksey could sit

for about six hours in an eight-hour workday and stand/walk for about six hours in an

eight-hour workday. The ALJ relied on those opinions because he found they were

well-supported by medically acceptable clinical and laboratory techniques and were

not inconsistent with the other evidence in the record. Moreover, Dr. Mungul relied

on Dr. Williams’s report, and Dr. Neely relied on Dr. Buffington’s, to formulate their

opinions that Ms. Cooksey could perform the sitting and standing/walking

requirements for light work.

      Accordingly, we conclude that the ALJ’s RFC determination is supported by

the requisite narrative statement, as well as substantial evidence. See Hendron v.

Colvin, 767 F.3d 951, 954 (10th Cir. 2014) (stating “RFC assessment must include a

narrative discussion describing how the evidence supports each conclusion, citing


                                          -6-
specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” (internal quotation marks omitted)).

      Ms. Cooksey also objects to the ALJ’s treatment of the scant evidence

regarding her mental functioning. She relies on the March 2009 barbecue-grill injury

and a statement by psychological evaluator Dr. Jeffries that Ms. Cooksey’s

“intellectual capabilities may have limited her ability [to complete the requested

testing exercises].” Aplt. App. Vol. 2 at 230 (emphasis added). As discussed above,

the barbecue-grill injury was a tiny abrasion, treated briefly with no further

symptoms or treatment. Dr. Jeffries opined that Ms. Cooksey’s “intellectual capacity

might limit her in some occupational settings . . . [but] even with her limited capacity

I think that she should be able to continue to perform occupationally if desired.” Id.

at 231 (emphasis added). This evidence simply does not indicate that Ms. Cooksey

had a severe mental impairment, nor did she testify that she suffered from a mental

impairment. Furthermore, this evidence was inadequate to trigger the ALJ’s duty to

develop the evidence. See Wall, 561 F.3d at 1063 (stating before ALJ must develop

evidence claimant must show the issue is substantial and to present “evidence

sufficient to suggest a reasonable possibility that a severe impairment exists”).

      Ms. Cooksey next claims that because the ALJ failed to include her pain,

especially her pain from arthritis, in the hypothetical questions to the VE, the

questions did not accurately reflect her limitations. But the ALJ found that

Ms. Cooksey’s complaints about the limiting effects of her pain were not entirely


                                          -7-
credible, which we address below. In formulating the hypothetical questions, the

ALJ relied on the physical RFC assessment performed by Dr. Mungul, which in turn

relied on Ms. Cooksey’s pain complaints and Dr. Williams’s diagnosis of

osteoarthritis. Consequently, the hypothetical questions presented to the VE were

sufficient because they adequately reflected all of the limitations found to exist by

the ALJ. See Barnett v. Apfel, 231 F.3d 687, 690 (10th Cir. 2000). Therefore, we

find no error at step four.

Step 5

         Ms. Cooksey also asserts error at step five, arguing that the ALJ stated that

additional limitations impeded her RFC for light work but he did not identify any

additional limitations. Those limitations were included in a hypothetical question

presented to the VE. In addition to a physical RFC for light work, the ALJ added the

following limitations: a 49½-year-old person with an “eighth grade education, the

ability to read, write, use numbers.” Aplt. App. vol. 2 at 47. In response, the VE

identified several jobs existing in the national economy Ms. Cooksey could perform.

This procedure was appropriate. See Krauser v. Astrue, 638 F.3d 1324, 1333

(10th Cir. 2011) (“At step five . . . an ALJ may relate the claimant’s impairments to a

VE and then ask the VE whether, in his opinion, there are any jobs in the national

economy that the claimant can perform.”).




                                            -8-
      Ms. Cooksey also complains that the ALJ misapplied the Medical-Vocational

Rules (the Grid) to find her not disabled.1 As she correctly points out, the ALJ

mischaracterized her as a “younger individual age 18-49,” Aplt. App. vol. 2 at 19,

when in fact she was 50, which is an individual “closely approaching advanced age,”

pursuant to the Grid, see 20 C.F.R. § 404.1563(d). This error was harmless because

the Grid directs a finding of “not disabled” for a person with Ms. Cooksey’s RFC,

whether “closely approaching advanced age” or a “younger individual.” Compare

20 C.F.R. Pt. 404, Subpt. P. App. 2 § 202.11 with id. § 202.18. Consequently, we

can “confidently say that no reasonable factfinder, following the correct analysis,

could have resolved the factual matter in any other way.” Allen v. Barnhart, 357
F.3d 1140, 1145 (10th Cir. 2004).

                                      B. Credibility

      Finally, we turn to Ms. Cooksey’s challenge to the ALJ’s finding that her

testimony was not fully credible. “[C]redibility determinations are peculiarly the

province of the finder of fact, and we will not upset such determinations when

supported by substantial evidence.” Wilson v. Astrue, 602 F.3d 1136, 1144 (10th Cir.

2010) (internal quotation marks omitted). Those findings “should be closely and

affirmatively linked to substantial evidence and not just a conclusion in the guise of

findings.” Id. (internal quotation marks omitted).
      1
        Ms. Cooksey amended her onset date to August 15, 2009, because on that
date she became 49.5 years old, “and the ALJ could consider her age to be 50 for
purposes of evaluation under the grids.” Aplt. Opening Br. at 29.


                                         -9-
      Ms. Cooksey relies on her hearing testimony in which she described her

limited activities of daily living to demonstrate her inability to engage in substantial

gainful activity. She testified that she cared for her four young grandchildren,

prepared meals, washed dishes, and did laundry and housecleaning, but she required

help from family members. In addition, she stated she had to sit down regularly and

take daily naps.

      The ALJ, however, observed that in an undated function report and a

November 4, 2009 report, Ms. Cooksey described her activities of daily living to

include child and pet care, washing, cooking, and housework, and stated she

accomplished those responsibilities without help. The ALJ also mentioned

Ms. Cooksey’s attempt to lift the barbecue grill, indicating that she thought herself

capable of lifting such a bulky, heavy object, contradicting her claim of total

disability. An ALJ may factor into his credibility analysis a claimant’s inconsistent

“report[s of] what [she] was able and unable to do.” Lax v. Astrue, 489 F.3d 1080,

1089 (10th Cir. 2007).

      The ALJ also discounted Ms. Cooksey’s credibility because, although she

claimed to be totally disabled, there was no evidence that she sought medical

treatment until three months after the date she was last insured. A claimant’s failure

to seek medical treatment is a proper factor in assessing the credibility of a claim of

severe impairment. See SSR 96-7p, 1996 WL 374186, *7 (July 2, 1996);

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1167 (10th Cir. 2012) (stating that when


                                          - 10 -
evaluating credibility, the ALJ should consider, among other items, the claimant’s

regular contact with a physician and her willingness to try any prescribed treatment).

The ALJ also noted that Ms. Cooksey stopped working, not due to a disability, but

because she was laid off and did not have a car. Ms. Cooksey testified that she had

reduced her work hours before she was laid off.

      As part of her challenge to the ALJ’s credibility finding, Ms. Cooksey argues

that her testimony about her activities of daily living did not demonstrate they were

equivalent to substantial gainful activity. But the ALJ did not fully credit her

testimony, and she makes no argument that the evidence of her activities of daily

living on which the ALJ did rely was inadequate.

      In short, Ms. Cooksey seeks a reweighing of the evidence, which we cannot

do. We conclude substantial evidence supported the ALJ’s credibility determination.

                                 IV. CONCLUSION

      The judgment of the district court is affirmed.

                                                  ENTERED FOR THE COURT



                                                  Scott M. Matheson, Jr.
                                                  Circuit Judge




                                         - 11 -